 

MEMO ENDORSED

Case 7:16-cr-00786-NSR Document 322 Filed 11/23/20 Page 1of1
Case 7:16-cr-00786-NSR Document 319 Filed 11/18/20 Page 1 of1

Patterson Belknap Webb 2 Tyler .-

 

1133 Avenue of the Americas New York, NY 10036-6710 212.336.2000 fax 212.336.2222 www.pbwtcom
November 18, 2020 Harry Sandick
Partner
(212) 336-2723
Direct Fax: (212) 336-1215
By ECF hsandick: com

The Honorable Nelson S. Roman
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse

300 Quarropas St.
White Plains, NY 10601-4150

Re: United States v. Jacqueline Graham, No. 16-cr-00786 -02

Dear Judge Roman:

We represent Jacqueline Graham in her appeal pursuant to an appointment under the
Criminal Justice Act by the United States Court of Appeals for the Second Circuit. We write
regarding Ms. Graham’s pro se application for permission to file a Notice of Appeal, filed on
November 2, 2020 (Dkt. 314), and granted by the Court on November 13, 2020.

We spoke with Ms. Graham on November 13, 2020, and her current request is that we
not file a notice of appeal in connection with the Court’s decision of September 17, 2020. Ms.
Graham instead reserves her right to file a renewed application based on changed circumstances,

.as the Second Circuit suggested is permitted in its recent decision in United States v. Roney, No.

20-1834, 2020 WL 6387844, at *3 (2d Cir. Nov. 2, 2020) (recognizing that denial of a motion
for compassionate release “generally will not preclude a renewed application [to the district

court] based on changed circumstances.”).

We thank the Court for its consideration of this request.

Respectfully submitted,

arty Sandick
‘heapp lication is~-K Granted.
oe deriied.. -

 

USDC SDNY —
DOCUMENT
ELECTRONICALLY FILED

a : “> ee

 

 

 

DOC #: : Nélson S. Romdn, U.S.D.J.
DATE FILED:_1] [23 Zoo | Dated: _t1 [23/202

White Plains, New York 1060

 

ae eee ie eee - 1 ss .
12136457v.1 Clerk of Courk ee@uected to dermmate
yha Fewer C doc. 314).
